Citation Nr: 0525783	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of total left hip replacement from September 1, 
2002.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of total right hip replacement from May 1, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and a friend.



ATTORNEY FOR THE BOARD

A. Hinton



INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO increased 
the assigned rating for the left hip disability from 20 
percent to: (1) 30 percent effective from May 11, 2000, to 
July 15, 2001; (2) 100 percent effective from July 16, 2001, 
to August 31, 2002; and (3) 30 percent effective from 
September 1, 2002.  

The RO also increased the assigned rating for the right hip 
disability from 20 percent to: (1) 30 percent effective from 
May 11, 2000, to March 6, 2001; (2) 100 percent effective 
from March 7, 2001, to April 30, 2002; and (3) 30 percent 
effective from May 1, 2002.  

The veteran perfected an appeal with respect to the 
assignment of the 30 percent ratings effective from September 
1, 2002, and May 1, 2002, for the left and right hip 
disabilities, respectively.  In his notice of disagreement, 
he stated that he objected to the decision to reduce the 
respective ratings from 100 percent to 30 percent.  

The situation here, however, is not a reduction as 
contemplated under 38 C.F.R. § 3.105(e) and § 3.344(c).  In 
the March 2002 rating decision, the RO assigned the 
respective 100 percent ratings pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5054, which provides for a 100 percent rating 
for one year following implantation of a prosthesis (hip 
replacement).  The respective 100 percent ratings were 
assigned for periods following left and right hip replacement 
surgery, pursuant to 38 C.F.R. § 4.71a Diagnostic Code 5054 
(2004).  

At the end of the one-year period, ratings are assigned on 
the basis of the severity of residuals, and under Diagnostic 
Code 5054, require a minimum rating of 30 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5054.  Therefore, the 
appropriate issues are as addressed by the RO, and stated 
above on page one.  Also, the veteran appealed the respective 
30 percent ratings assigned--claiming an increase-- only as 
to the period following the 100 percent rating.  For each hip 
disability, the period for which the 100 percent rating is 
assigned, and the period prior to that, are not at issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's left and right hip disabilities have been 
assigned a 30 percent rating under the criteria of 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5252-5054.  Diagnostic Code 5054 
provides a 100 percent rating for one year after hip 
replacement; then, a 90 percent rating with painful motion or 
weakness such as to require crutches; a 70 percent rating for 
markedly severe residual weakness, pain or limitation of 
motion; a 50 percent rating for moderately severe residual 
weakness, pain or limitation of motion; and a minimum rating 
of 30 percent.

Diagnostic Code 5252 provides for evaluation of the hip on 
the basis of limitation of flexion of the thigh.  An increase 
is also feasible for the hip disabilities under rating 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5250, which 
provides for evaluation based on ankylosis.

Diagnostic codes such as these include limitation of motion 
in their rating criteria. In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that for disabilities evaluated on the 
basis of limitation of motion, VA was required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2004), pertaining to 
functional impairment.  

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The veteran's last VA orthopedic examination of his left and 
right hip disability was conducted in February 2002, more 
than three years ago.  The report of that examination, while 
noting the veteran's complaints of pain on straight leg 
raising in the hip areas, contained insufficient information 
to be considered responsive to the provisions of 38 C.F.R.§§ 
4.40 and 4.45 as required by the decision of the United 
States Court of Veterans Appeals (Court) in DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran contends that his bilateral hip disabilities 
cause him chronic pain, limitation of motion due to this 
pain, and weakness in his hips resulting in functional loss.  
In June 2005, he testified that the pain in the hips was 
better than before his surgeries, but was still at a level of 
8 (out of 10) on the left and 5 to 6 on the right; with 
exacerbations on activity to 8 or 9 on the left and 7 or 8 on 
the right. 

VA medical records since the February 2002 VA examination 
suggest that the symptoms of the bilateral hip disabilities 
have become more severe since then.  A VA report of X-ray 
examination in September 2003 noted that some X-rays looked 
like the veteran had a cyst in the upper part of the 
acetabulum, which could be somewhat painful.  The physician 
stated that that maybe the scar tissue around the surgery 
site was tightening.  The physician commented that the 
veteran would be reevaluated in six to eight months to see 
how he was doing, indicating that further evaluation was 
needed.  There is no record to indicate that this was done.  

In June 2005, a VA physician stated that the veteran had 
chronic pain at multiple sites but most predominantly in the 
hips, and that at times, this was severe in the left hip.  
The physician also stated that orthopedic physicians opined 
that the pain may be due to pulling from scar tissue or 
possibly a cyst in the acetabulum.  

In sum, the most recent examination of the hips is inadequate 
for rating purposes, and was conducted in February 2002, more 
than three years ago.  Also, the record since then indicates 
that the veteran's bilateral hip disabilities have worsened.  
The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, to ensure that the duty to assist has been met, 
the Board finds that after obtaining any additional records, 
it is necessary for VA to afford the veteran an examination 
for the purpose of determining the severity of the veteran's 
bilateral hip disabilities.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993). Moreover, this examination would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for his left and 
right hip disabilities since February 
2002.  The RO should request copies of 
any outstanding private or VA medical 
records of treatment for the left and 
right hips for that period from all 
sources identified.

2.  Thereafter, the RO should schedule 
the veteran for VA examination by an 
orthopedic specialist to determine the 
severity of the left and right hip 
disabilities.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

The examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  Range of 
motion testing should include the range 
of motion of the thigh by flexion. 

For each hip, symptoms such as pain, 
stiffness, or aching in the area of the 
hip affected should be noted, as well as 
other pertinent findings.  For each hip, 
the presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  

The examiner is asked to render opinions 
regarding each hip as to whether there 
is: 

(a) residual weakness, pain or limitation 
of motion, and if so, opine whether 
residual weakness, pain or limitation of 
motion is sufficient to be characterized 
as (i) moderately severe or (ii) markedly 
severe; 

(b) painful motion or weakness requiring 
the use of crutches; and/or 

(c) ankylosis of the hip, and if so, 
whether ankylosis is (i) favorable (in 
flexion at an angle between 20 and 40 
degrees, and slight adduction or 
abduction), (ii) intermediate, or (ii) 
unfavorable (the foot not reaching the 
ground, crutches necessitated).  

(d) whether pain could significantly 
limit functional ability during flare-ups 
or when the hip is used repeatedly over 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  

The examiner is asked to comment on the 
opinion contained in the June 2005 
statement VA by a VA physician, that the 
pain may be due to pulling from scar 
tissue or possibly a cyst n the 
acetabulum.

3.  The RO should then readjudicate the 
left and right hip claims.  If any such 
action does not resolve a claim, issue 
the veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all relevant evidence 
received since the July 2004 supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

4.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

